OFFICE     OF THE    ATTORNEY            GENERAL      OF TEXAS
                                 AUSTIN




m* se 2.    erlffla
ABeietant   Cririwl
Dietrict Attorney
iiilleboro,Texae




        xour letter 0                                     ed to thle Dopart-
ment, requesting aa                                       y reaeired. The
pertinent portion8

                                                      t eehool die-
                                                       the ueo of a
                                                   katiag rink, the
                                                    the eehool, the
                                                   ml ele8tlon ehere-
                                                 building we to be
                                                rim end claeemmn

                         ur   attention
                                     to Article 27294  Artlale
                         s   'louwill note from the protieione
                          oi)ed that the echo01 trueteee have
                           eti over the we of echo01 bulldlnge.
                            Artiale 293g that ecbool trueteee
                      er In their discretion to authorlee the
                      ding8    for   eiric,     eocial,     recreational   and
community gatherlnge, as In their opinion doe8 sot interfere
with the present uee a? the lcbool building8 or property.
        We bare found no etatuto Erich prohibit8 school true-
tee8 of au Independent e&o01  dietrlGt from pslaitting the
echo01 gymneeim troP being ueod for the purpoeee a8 8et
out la your letter.
                                              .
.
    :



        Air.   &   Y.   Griffin,   January   al,   1939,   pege 2




                It is therefore the opinion oi this Department,
        and you are accordingly advised, that the trustees would
        bate authority to authorize the use of the school bJnnee-
        lum for a public ekatiug rink, and accept fees therefrom,
        provided that such use f30eanot interfere rith the pre-
        sent use of said ecfioolbuilding or property fir eehool
        purposes.


                                                           Tours very truly
                                                    ATTOMR'T GElElUL OI TEZAS